Case 1:19-cv-03344 Document 1-1 Filed 11/06/19 Page 1 of 5




        EXHIBIT A
11/5/2019                                        Case Details - District
                              Case 1:19-cv-03344 Document        1-1 ofFiled
                                                                         Columbia Superior Court
                                                                              11/06/19        Page 2 of 5
 2019 CA 005052 B LIU, HUAIZHAO et al Vs. WEI, JINGSHENG WMJ

   Case Type:
   Civil II
   Case Status:
   Open
   File Date:
   07/31/2019
   Action:
   Complaint for Breach of Contract Filed
   Status Date:
   07/31/2019
   Next Event:
   11/15/2019




   All Information    Party   Event   Docket   Receipt   Disposition


      Party Information
      LIU, HUAIZHAO
      - Plaintiff
     Disposition                                         Alias
     Disp Date                                           Party Attorney
                                                         Attorney
                                                         CLEVELAND, DAVID L

      ZHANG, CHARLOTTE
      - Plaintiff
     Disposition                                         Alias
     Disp Date                                           Party Attorney
                                                         Attorney
                                                         CLEVELAND, DAVID L

      WEI, JINGSHENG
      - Defendant
     Disposition                                         Alias
     Disp Date                                           Party Attorney
                                                         Attorney
                                                         BARGER, DAVID G
                                                         Attorney
                                                         EISENHOWER, III, JAMES S




      Events
      Date/Time                Location        Type                               Result                                    Event Judge
      11/01/2019 09:30 AM      Courtroom 219   Initial Scheduling Conference-60   Scheduling Conference Hearing Continued
      11/08/2019 09:30 AM      Courtroom 219   Scheduling Conference Hearing      Scheduling Conference Hearing Continued
      11/15/2019 09:30 AM      Courtroom 219   Scheduling Conference Hearing




      Docket Information
      Date           Docket Text                                                                                              Image
                                                                                                                              Avail.
      07/31/2019 Complaint for Breach of Contract Filed Receipt: 434505 Date: 07/31/2019



https://eaccess.dccourts.gov/eaccess/search.page.8.1?x=WxdGAKSHZ9l-LbaeGGx6ZSRfZ3I6qqzjUg2ZwN4ZjUZoAVPPDn-2L4afPwDMEHBVqqn9H…             1/4
11/5/2019                                     Case Details - District
                           Case 1:19-cv-03344 Document        1-1 ofFiled
                                                                      Columbia Superior Court
                                                                           11/06/19        Page 3 of 5
      Date        Docket Text                                                                                                  Image
                                                                                                                               Avail.
      07/31/2019 eComplaint. Filed. Submitted. 07/31/2019 12:26. ncv.                                                              Image
                 (NO INFORMATION SHEET AND NO SUMMONS SUBMITTED AT FILING)
                 Attorney: CLEVELAND, Mr DAVID L (424209)
                 HUAIZHAO LIU (Plaintiff); CHARLOTTE ZHANG (Plaintiff);
      07/31/2019 Event Scheduled
                 Event: Initial Scheduling Conference-60
                 Date: 11/01/2019 Time: 9:30 am
                 Judge: JACKSON, WILLIAM M Location: Courtroom 219
      08/01/2019 Initial Summons Requested as to:                                                                                  Image
                 JINGSHENG WEI (Defendant);
      08/02/2019 Issue Date: 08/02/2019
                 Service: Summons Issued
                 Method: Service Issued
                 Cost Per: $


                    WEI, JINGSHENG
                    415 East Capitol St. S.E. #2
                    WASHINGTON, DC 20003
                    Tracking No: 5000218099

      08/02/2019 Initial Summons Requested as to:                                                                                  Image
                 Attorney: CLEVELAND, Mr DAVID L (424209)
                 JINGSHENG WEI (Defendant);
      08/14/2019 Affidavit of Service of Summons & Complaint on                                                                    Image
                 JINGSHENG WEI (Defendant);
      08/14/2019 Proof of Service
                   Method : Service Issued
                   Issued : 08/02/2019
                   Service : Summons Issued
                   Served : 08/09/2019
                   Return : 08/14/2019
                   On      : WEI, JINGSHENG
                   Signed By : LAURENCE ANDERSON

                    Reason : Proof of Service
                    Comment :

                    Tracking #: 5000218099
      08/27/2019 Affidavit of Service of Summons & Complaint on                                                                    Image
                 JINGSHENG WEI (Defendant);
      08/29/2019 Answer to Complaint Filed. submitted 08/29/2019 14:20. mw                                                         Image
                 Attorney: EISENHOWER III, Mr JAMES S (378040)
                 JINGSHENG WEI (Defendant);
      10/09/2019 Affidavit of Subpoena by Special Process Server Filed. submitted 10/09/2019 14:52. hvw                            Image

      10/23/2019 Plaintiffs' Motion for Leave to File Amended Complaint Filed. Submitted 10/23/2019 14:55. ajm                     Image
                 Attorney: CLEVELAND, Mr DAVID L (424209)
                 HUAIZHAO LIU (Plaintiff); Receipt: 441294 Date: 10/24/2019
      10/23/2019 Additional eFiling Document to Plaintiffs' Motion for Leave to File Amended Complaint Filed. Submitted            Image
                 10/23/2019 14:55. ajm
                 Attorney: CLEVELAND, Mr DAVID L (424209)
      10/25/2019 Answer to Amended Complaint Filed 10/25/2019 14:54. TB                                                            Image
                 Attorney: EISENHOWER III, Mr JAMES S (378040)
                 JINGSHENG WEI (Defendant);
      10/28/2019 Defendant's Memorandum of Points and Authorities in Support of Motion to Dismiss Filed 10/28/2019 13:25. TB       Image
                 Attorney: EISENHOWER III, Mr JAMES S (378040)
                 JINGSHENG WEI (Defendant); Receipt: 441627 Date: 10/28/2019
      10/28/2019 Motion for Leave to Withdraw as Counsel. Filed. Submitted. 10/28/2019 15:58. ncv.                                 Image
                 Attorney: EISENHOWER III, Mr JAMES S (378040)
                 JINGSHENG WEI (Defendant); Receipt: 441852 Date: 10/30/2019
      10/29/2019 Order Granting Motion for Leave to Amend Complaint Entered on the Docket. Signed by J/Jackon in chambers
                 and e-filed on October 29, 2019. JC




https://eaccess.dccourts.gov/eaccess/search.page.8.1?x=WxdGAKSHZ9l-LbaeGGx6ZSRfZ3I6qqzjUg2ZwN4ZjUZoAVPPDn-2L4afPwDMEHBVqqn9H…              2/4
11/5/2019                                      Case Details - District
                            Case 1:19-cv-03344 Document        1-1 ofFiled
                                                                       Columbia Superior Court
                                                                            11/06/19        Page 4 of 5
      Date          Docket Text                                                                                                   Image
                                                                                                                                  Avail.
      10/29/2019 Event Resulted:
                 The following event: Initial Scheduling Conference-60 scheduled for 11/01/2019 at 9:30 am has been resulted as
                 follows:

                    Result: Scheduling Conference Hearing Continued
                    Judge: JACKSON, WILLIAM M Location: Courtroom 219
      10/29/2019 Scheduling Conference Hearing
                 Event: Scheduling Conference Hearing
                 Date: 11/08/2019 Time: 9:30 am
                 Judge: JACKSON, WILLIAM M Location: Courtroom 219
      10/29/2019 Answer Filed submitted 10/29/2019 08:39 pla                                                                          Image
                 Attorney: EISENHOWER III, Mr JAMES S (378040)
                 JINGSHENG WEI (Defendant);
      10/29/2019 Order Sua Sponte to Continue Scheduling Conference Entered on Docket. Signed by J/Jackson in chambers and
                 e-filed on October 29, 2019. JC.
      10/29/2019 Event Resulted:
                 The following event: Scheduling Conference Hearing scheduled for 11/08/2019 at 9:30 am has been resulted as
                 follows:

                    Result: Scheduling Conference Hearing Continued
                    Judge: JACKSON, WILLIAM M Location: Courtroom 219
      10/29/2019 Scheduling Conference Hearing
                 Event: Scheduling Conference Hearing
                 Date: 11/15/2019 Time: 9:30 am
                 Judge: JACKSON, WILLIAM M Location: Courtroom 219
      10/29/2019 Order Sua Sponte Continuing Scheduling Conference signed by Judge William M. Jackson on 10/29/2019.                  Image
                 submitted 10/29/2019 14:47. hvw
      10/29/2019 Order Granting Motion for Leave to File an Amended Complaint. Signed by Judge W. Jackson on 10/29/2019.              Image
                 Submitted. 10/29/2019 14:10. ncv.
      10/29/2019 Amended Complaint Filed. kd                                                                                          Image
                 Attorney: CLEVELAND, Mr DAVID L (424209)
                 Mr DAVID L CLEVELAND (Attorney) on behalf of HUAIZHAO LIU, CHARLOTTE ZHANG (Plaintiff)
      10/30/2019 Notice of Hearing Mailed Next Business Day                                                                           Image

                    Notice Of Hearing
                    Sent on: 10/30/2019 08:16:35.79
      11/01/2019 Entry of Appearance Filed. Submitted 11/01/2019 13:11. ajm                                                           Image
                 Attorney: BARGER, Mr DAVID G (469095)
                 JINGSHENG WEI (Defendant);
      11/04/2019 Order Granting Motion to Withdraw as Counsel Entered on the Docket. Signed by J/Jackson in chambers and e-
                 filed on November 4, 2019. JC
      11/04/2019 Order Granting Motion for Leave to Withdraw as Counsel Filed. Signed and Submitted by J/Jackson 11/04/2019           Image
                 10:54. chd




      Receipts
      Receipt Number               Receipt Date            Received From                                                   Payment Amount
      434505                       07/31/2019              CLEVELAND, Mr DAVID L                                                     $120.00
      441294                       10/24/2019              CLEVELAND, Mr DAVID L                                                      $20.00
      441627                       10/28/2019              EISENHOWER III Mr JAMES S                                                  $20.00
      441852                       10/30/2019              EISENHOWER III, JAMES S.                                                   $20.00
     Total                         Total                  Total                                               Total
                                                                                                                                    $180.00




      Case Disposition
      Disposition                                            Date                     Case Judge


https://eaccess.dccourts.gov/eaccess/search.page.8.1?x=WxdGAKSHZ9l-LbaeGGx6ZSRfZ3I6qqzjUg2ZwN4ZjUZoAVPPDn-2L4afPwDMEHBVqqn9H…                  3/4
11/5/2019                                  Case Details - District
                        Case 1:19-cv-03344 Document        1-1 ofFiled
                                                                   Columbia Superior Court
                                                                        11/06/19        Page 5 of 5
      Disposition                                     Date                  Case Judge
      Undisposed




https://eaccess.dccourts.gov/eaccess/search.page.8.1?x=WxdGAKSHZ9l-LbaeGGx6ZSRfZ3I6qqzjUg2ZwN4ZjUZoAVPPDn-2L4afPwDMEHBVqqn9H…   4/4
